Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended March % Change Consolidated – Operating Revenues $ $ -3.5% Earnings Before Income Taxes -10.2% Net Income Available to Common -14.6% Alabama Power – Operating Revenues $ $ -11.7% Earnings Before Income Taxes -23.0% Net Income Available to Common -24.8% Georgia Power – Operating Revenues $ $ 0.2% Earnings Before Income Taxes -4.5% Net Income Available to Common -13.6% Gulf Power – Operating Revenues $ $ -9.0% Earnings Before Income Taxes 20 42 -52.3% Net Income Available to Common 12 25 -53.8% Mississippi Power – Operating Revenues $ $ -7.2% Earnings Before Income Taxes 22 25 -12.7% Net Income Available to Common 15 15 -4.2% Southern Power – Operating Revenues $ $ 9.9% Earnings Before Income Taxes 59 24 142.5% Net Income Available to Common 38 15 156.3% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
